COMPANY LOGO [radiant2.jpg]
 
Nova Mining Corporation is now The Radiant Creations Group, Inc. (RCGP)
 
LAKE PARK, Florida – Nova Mining Corporation (the “Company”) announced today
that effective as of the opening of business on Friday, July 26, 2013 the
Company’s name has been changed to The Radiant Creation Group, Inc. trading
under the symbol OTCBB: RCGP, to more clearly reflect the nature of its business
operation.
 
On June 27, 2013, the Company purchased the license, certain assets and
processes to innovative technologies in skin protection from the sun, industrial
UV sources (such as welding), and reducing collateral damage from medical
radiation treatment which consists of various patented skin products under the
"Radiant Creations" label.
 
The license purchased is with Dr. Yin-Xiong Li, MD, Ph.D. to his patent in
Enhanced Broad-Spectrum UV Radiation Filters and Methods as disclosed and
claimed in U.S. Patent No. US Patent # 6,117,846 - Nucleic acid filters and US
Patent Application # 20080233626 - Enhanced broad-spectrum UV radiation filters
and methods, and the following international filings European Application #
07811023.6, and as trade secrets associate with the above listed intellectual
property and trade secrets and potential patent applications for an anti-aging
skin rejuvenation cream, an acne OTC treatment, a wrinkle reduction cream and
BioSalt redistribution technology using supplements.
 
The rights to various patented skin products acquired include all the patented
technologies that strips-out four nucleotide “code molecules” from DNA strands
using them in a system that can provide over 99% protection from DNA damage,
which is a well known cause of aging and skin cancer. A second technology is the
delivery system to house the nucleotides, and also, a hydration agent that is
time released to infuse uniform hydration into the skin for up to 10 hours. The
resulting products are a DNA based SPF-30 day cream; an anti-aging and
rejuvenating cream featuring the hydration system, Chinese herbs, peptides and
aloe; a medical radiation protection and healing cream for use by dermatologists
in radiation therapy for skin cancer and a rejuvenating DNA protection cream for
the tanning bed industry for DNA damage protection.
 
About The Radiant Creations Group, Inc. (RCGP)
 
Radiant Creations has achieved exciting breakthroughs creating remarkable
products in skin protection and hydration, anti-aging, liver health and weight
balance by combining DNA technologies developed in the Western World and
naturally acting traditional Chinese medicine ingredients believed never before
used in western culture by any bioscience company.
 
Among these exciting discoveries is a new and superior mechanism of defense
against skin deterioration and damage caused by sun exposure to ultraviolet (UV)
light using the nucleotides, four “code molecules” extracted from DNA. This
revolutionary mechanism also has great significance and value in many other
cosmetic and non-cosmetic applications requiring UV protection, and is among
Radiant Creation’s licensed patented intellectual property. The technology will
be implemented across numerous innovative product lines.
 
About Nova Mining Corporation (NVMN)
 
Nova Mining Corporation is a Nevada corporation listed on the OTCBB under the
trading symbol NVMN. The Company is a growth-focused entity that seeks to
acquire an international portfolio of strategic high-demand mineral mining
assets. Nova Mining competes in an industry sector that includes FMC Corp.
 
Safe Harbor Statement under the Private Securities Litigation Reform Act of
1995: This news release contains forward-looking information within the meaning
of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the
Securities Exchange Act of 1934, as amended, including statements that include
the words "believes," "expects," "anticipate" or similar expressions. Such
forward-looking statements involve known and unknown risks, uncertainties and
other factors that may cause the actual results, performance or achievements of
the company to differ materially from those expressed or implied by such
forward-looking statements. In addition, description of anyone's past success,
either financial or strategic, is no guarantee of future success. This news
release speaks as of the date first set forth above and the company assumes no
responsibility to update the information included herein for events occurring
after the date hereof.
 
Corporate Contact Information: The Radiant Creations Group, Inc., 1320 S.
Killian Drive, Lake Park, FL 33403; Phone: 561-420-0380
 
Investor Relations: Gary D. Alexander, Corporate Secretary;
Email:  G.Alexander@RadiantCreationsGroup.com